DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong (US 20150364830 A1) in view of Kim (US 20130181864 A1).
Regarding claim 1, Tong discloses 
A vehicular radar sensing system, the vehicular radar sensing system comprising: 
(Paragraph 0043, FIG. 9 shows a cross-section of an example of a radio frequency device 200) disposed at a vehicle so as to sense exterior of the vehicle (Paragraph 0052, “The radar sensor 200 may detect a set of targets 2000 in a field of view of e.g. an automotive vehicle within a predetermined detection range.”; FIG. 11 depicts targets 2000 being detected by the radar sensor); 
wherein the radar sensor comprises at least one transmitter that transmits radio signals, and at least one receiver that receive radio signals (Paragraph 0061, “For example, as shown through the FIGS. 9 and 10, a single integrated circuits die 60, 61 may integrate a transmitter and a receiver.”; FIG. 9 also depicts the integrated antenna structure 42 coupled to the integrated circuit 60 for transmitting and/or receiving the RF signals), and wherein received radio signals received by the at least one receiver are transmitted radio signals that are reflected from an object present in the field of sensing of the radar sensor (FIG. 12 depicts radio signals transmitted out the RF waveguide 70 and the reflected off of targets and received back at the RF waveguide); 
wherein the radar sensor comprises at least one wave guide antenna (Paragraph 0043, “The PCB 90 comprises an RF waveguide 70 located at the package side 1 of the integrate circuit package 56”); 
wherein the radar sensor comprises a printed circuit board (PCB) (Paragraph 0043, “The RF device 200 comprises an integrated circuit package 56 and a printed circuit board (PCB) 90 on which the integrated circuit package 56 is mounted via a plurality of solder balls 110.”) with an inboard side facing towards an interior cabin of the vehicle and an outboard side facing away from the vehicle toward the environment exterior of the vehicle, and wherein (FIG. 9 depicts the PCB 90 having an inboard side onto which the IC 60 is mounted. As noted, the IC 60 includes the transmitter and receiver) 
wherein the at least one wave guide antenna is at least partially disposed at the inboard side of the PCB (FIG. 9 depicts the RF waveguide 70 disposed at the inboard side of the PCB 90) and (i) guides the transmitted radio signals from the transmitter to the exterior environment and (ii) guides reflected radio signals from the exterior environment to the receiver (Paragraph 0025, “The RF coupling structure 10 comprises an electrically conductive material 30, a first electrically isolating layer 24, a second electrically isolating layer 28, and an integrated antenna structure 42 for transmitting and/or receiving a RF signal.”; FIG. 9 depicts the integrated antenna structure 42 coupled to the RF waveguide 70 and is used to guide the transmitted radio signals from the transmitter to the exterior environment and is used to receive the reflected radio signals from the exterior environment and guide the signals to the receiver).  
However, Tong fails to disclose,
wherein the radar sensor comprises a processor operable to process radio signals transmitted by the at least one transmitter and received by the at least one receiver; 
Tong also fails to disclose, 
the processor is disposed at the inboard side of the PCB;
Kim discloses, 
wherein the radar sensor comprises a processor operable to process radio signals transmitted by the at least one transmitter and received by the at least one receiver (Paragraph 0047, “the signal processing circuit unit mounted on the bottom side of the printed circuit board 120.”; signal processing unit tantamount to processor operating to process radio signals); 
Kim further discloses, 
the processor is disposed at the inboard side of the PCB (Paragraph 0036, “Referring to FIG. 1, the radar apparatus 100 according to the exemplary embodiment of the present invention includes a printed circuit board 120, on the top side of which a radar antenna unit and an RF circuit unit is mounted, and on the bottom side of which a base band circuit unit and a signal processing circuit unit is mounted, and a base plate 130 coupled to the printed circuit board 120.”; the bottom side of the PCB is the inboard side facing the interior of the car);
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Tong with Kim to incorporate the feature of, wherein the radar sensor comprises a processor operable to process radio signals transmitted by the at least one transmitter and received by the at least one receiver and the feature of wherein the processor is disposed at the inboard side of the PCB. Both Tong and Kim are considered analogous arts as they both disclose vehicle sensor devices utilizing radar technology. Tong specifically discloses the invention of an integrated circuit package comprising of a wave guide antenna element and transmitter and receiver components which are disposed on the inward facing portion of the circuit board. However, Tong fails to disclose the use of a processor to process the transmitted and received signals. Kim discloses the use of a radar apparatus comprising radar antenna elements and a signal processing circuit configured to process the transmitted and received signals. Kim further discloses that the processor is disposed on the “bottom side of the PCB”. As can be seen in Fig. 3, the bottom side of the PCB is the side opposite from where the signals are being transmitted out of the vehicle. Therefore, this bottom side is facing the inward part of the vehicle. 
Although Tong does not disclose the use of a processor, Tong does disclose an integrated circuit unit disposed on the inward portion of the PCB. It would be obvious to someone skilled in the art to recognize the incorporation of a processor in the integrated circuit unit as possible and useful component to help perform signal processing of the transmitted and received signals. Nonetheless, Kim has already disclosed the use of a processor in a vehicle radar sensor apparatus and has disclosed the incorporation of the processor facing towards the inward side of the PCB board. Facing the processor towards the inward side of the PCB board would reduce signal loss and would also allow for a possible heat sink to be mounted and attached to the housing near the processor. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Tong with Kim to incorporate the features described above. The incorporation of such features would lead to a more efficient system. 

Regarding claim 8,  the combination of Tong and Kim discloses
The vehicular radar sensing system of claim 1. Tong further discloses wherein the at least one wave guide antenna comprises at least two wave guide antennas (FIG. 9 depicts the integrated antenna structure, 42, with antennas on each side), and wherein one of the at least two wave guide antennas guides transmission from the at least one transmitter to the exterior environment and another one of the at least two wave guide antennas guides radio signals from the exterior environment to the at least one receiver (Paragraph 0025, “The RF coupling structure 10 comprises an electrically conductive material 30, a first electrically isolating layer 24, a second electrically isolating layer 28, and an integrated antenna structure 42 for transmitting and/or receiving a RF signal.”; FIG. 9 depicts the integrated antenna structure 42 coupled to the RF waveguide 70 and is used to guide the transmitted radio signals from the transmitter to the exterior environment and is used to receive the reflected radio signals from the exterior environment and guide the signals to the receiver. The integrated antennas structure shows at least two antennas being used to transmit and receive the signals).  

Regarding claim 9, the combination of Tong and Kim discloses
The vehicular radar sensing system of claim 1. Tong further discloses, comprising a heatsink (Paragraph 0059, “For example, the electrically conductive material 30, 32, 33 or 34 may additionally be used as an internal heat sink electrically connected to a ground connection of the integrated circuit die 60 or 61.”). However, Tong fails to disclose that the heatsink is, thermally conductively connected with the processor at the inboard side of the PCB. 
Kim discloses, 
comprising a heatsink (Paragraph 0070, “ In addition, the base plate 130 may also transfer heat generated within the radar apparatus 100, and shield noise.”; i.e., base plate is tantamount to heatsink) thermally conductively connected with the processor at the inboard side of the PCB (Paragraph 0036, “Referring to FIG. 1, the radar apparatus 100 according to the exemplary embodiment of the present invention includes a printed circuit board 120, on the top side of which a radar antenna unit and an RF circuit unit is mounted, and on the bottom side of which a base band circuit unit and a signal processing circuit unit is mounted, and a base plate 130 coupled to the printed circuit board 120.”; FIG. 3 depicts the signal processing unit connected to the base plate).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Tong with Kim to incorporate the feature of: comprising a heatsink thermally conductively connected with the processor at the inboard side of the PCB. Both Tong and Kim are considered analogous arts as they both disclose vehicle sensor devices utilizing radar technology. Tong specifically discloses the invention of an integrated circuit package comprising of a wave guide antenna element and transmitter and receiver components which are disposed on the inward facing portion of the circuit board. However, Tong fails to disclose the use of a processor to process the transmitted and received signals. Kim discloses the use of a radar apparatus comprising radar antenna elements and a signal processing circuit configured to process the transmitted and received signals. Kim further discloses that the processor is disposed on the “bottom side of the PCB”. Although Tong discloses, the incorporation of a heat sink at the inward portion of the PCB board, Tong fails to disclose that this heat sink is connected to a processor. Kim discloses, a heat sink disposed at the inward facing portion (bottom side) of the PCB and discloses that the heat sink (base plate) is connected to the processor. The heat sink is an important feature as it transfers heat away from the processor. Heat sinks are often incorporated into PCB designs to dissipate heat from the processor as not to damage components. Therefore it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Tong with Kim to incorporate this feature. The incorporation of such a feature would lead to a more efficient system.  

Claims 2,3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong (US 20150364830 A1) in view of Kim (US 20130181864 A1) as applied to claim 1 above, and further in view of Shi (US 20200136225 A1).

Regarding claim 2,3,6, the combination of Tong and Kim discloses 
The vehicular radar sensing system of claim 1, wherein the wave guide antenna comprises at least one wave guide element and a first wave guide slot, a second wave guide slot (FIG. 10 depicts the radar sensor comprising two wave guide elements, each with a respective wave guide slots.). However, Tong fails to disclose, and an air wave guide established through the at least one wave guide element. 
Shi discloses, 
and an air wave guide established through the at least one wave guide element (Paragraph 0033, “The narrow air waveguides provided by the ridge-air-waveguide 24 in combination with a transition air wave guide provided or defined by the transition-feature 28 described herein result in a means to transmit and receive radar-signal with very little or no transmission losses, while being more economical to manufacture that prior radar assemblies.”). 
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Tong and Kim, which disclose the vehicular radar sensing system of claim 1, with Shi to incorporate the feature of an air wave guide established through the at least one wave guide element. Tong, Kim and Shi are all considered analogous arts as they all disclose a radar apparatus to transmit and receive RF signals and they also incorporate components such as a wave guide elements and PCB boards.  However, the combination of Tong and Kim fail to disclose where the wave guide element is an air wave guide. Tong discloses the use of an integrated antenna structure which is part of the antenna wave guide and guides the incoming and outgoing signals; however, Tong does not disclose that the integrated antenna structure is an air wave guide. Shi discloses that the wave guide element includes narrow air waveguides. Shi also discloses the benefit of using air wave guides when it states in paragraph 0033, that it results “in a means to transmit and receive radar-signal with very little or no transmission losses, while being more economical to manufacture that prior radar assemblies.” Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Tong and Kim with Shi to incorporate this feature. The incorporation of such a feature would lead to a reduction in signal losses and would lead to a more efficient system. 

Regarding claim 3, the combination of Tong and Kim and Shi discloses 
The vehicular radar sensing system of claim 2. Tong further discloses wherein the first wave guide slot is disposed at the inboard side of the PCB (FIG. 10 depicts wave guide slots disposed at the inboard side of the PCB) and (i) guides the transmitted radio signals from the transmitter to the air wave guide and (ii) guides the reflected radio signals from the air wave guide to the receiver (FIG. 10 depicts the integrated antenna structure, 43, coupled to the wave guide slot attached to element 60, transmitter/receiver.  The wave guide transmits the transmitted radio signals from the transmitter at element 60, through the wave guide and out the vehicle. Once the signals are reflected, the waveguide receives the signals and guides the reflected signals through the integrated antenna structure back to element 60, which includes the receiver to receive the signals), and wherein the second wave guide slot (FIG. 10 depicts multiple wave guides, with respective slots) (i) guides the transmitted radio signals from the air wave guide to the exterior environment and (ii) guides the reflected radio signals from the exterior environment to the air wave guide (FIG. 10 depicts the integrated antenna structure, 43, coupled to a second wave guide slot which guides the transmitted radio signals from the transmitter at element 60, through the wave guide and out the vehicle. Once the signals are reflected, the waveguide receives the signals and guides the reflected signals through the integrated antenna structure back to element 60, which includes the receiver to receive the signals). 

Regarding claim 6, the combination of Tong and Kim and Shi discloses 
The vehicular radar sensing system of claim 2. Tong further discloses wherein the wave guide antenna comprises a plurality of wave guide elements (Fig. 10 depicts two wave guide antenna elements, 73 and 74), and wherein the wave guide elements are stacked to form the wave guide antenna (Paragraph 0026, “The first electrically isolating layer 24, the second electrically isolating layer 28 and the integrated antenna structure 42 form a stack 20”; Fig. 10 depicts the formation of this stack with the two wave guide antenna elements, 73 and 74). 

Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong (US 20150364830 A1) in view of Kim (US 20130181864 A1) further in view of Shi (US 20200136225 A1) as applied to claim 2 above, and further in view of Applicant Admitted Prior Art (Fig. 2).
Regarding claim 4, the combination of Tong and Kim and Shi disclose
The vehicular radar sensing system of claim 2, wherein the wave guide antenna is disposed at the inboard side of the PCB facing towards the interior cabin of the vehicle. However, the combination of Tong and Kim and Shi fail to disclose,  wherein the wave guide antenna extends beyond an edge of the PCB, and wherein the second wave guide slot is disposed beyond the edge of the PCB.  
Applicant Admitted Prior Art (Fig. 2) discloses,  
wherein the wave guide antenna extends beyond an edge of the PCB (Fig. 2 depicts the wave guide antenna, element 6, extending past the edge of the PCB, element 2), and wherein the second wave guide slot is disposed beyond the edge of the PCB (Fig. 2 depicts the air wave guide slot, 9, is disposed beyond the edge of the PCB).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Tong and Kim and Shi with the Applicant Admitted Prior Art (Fig. 2) to disclose the features of: wherein the wave guide antenna extends beyond an edge of the PCB, and wherein the second wave guide slot is disposed beyond the edge of the PCB.  Tong, Kim and Shi are all considered analogous arts as they all disclose a radar apparatus to transmit and receive RF signals and they also incorporate components such as a wave guide elements and PCB boards.  However, the combination of Tong and Kim and Shi fail to disclose wherein the wave guide antenna extends beyond an edge of the PCB, and wherein the second wave guide slot is disposed beyond the edge of the PCB. Tong specifically discloses the invention of an integrated circuit package comprising of a wave guide antenna element and transmitter and receiver components which are disposed on the inward facing portion of the circuit board. Kim discloses the use of a radar apparatus comprising radar antenna elements and a signal processing circuit configured to process the transmitted and received signals. Shi discloses that the wave guide element includes narrow air waveguides. Shi also discloses the benefit of using air wave guides when it states in paragraph 0033, that it results “in a means to transmit and receive radar-signal with very little or no transmission losses, while being more economical to manufacture that prior radar assemblies.” The Applicant Admitted Prior Art (Fig. 2 ) discloses wave guide antenna elements that extend past the edge of the PCB board and wherein the second wave guide slot is disposed beyond the edge of the PCB. By extending the wave guide antenna elements past the edge of the PCB board, one end of the waveguide antenna element can face the outward going direction where the signal does not need to pass through the PCB board to get transmitted/received to/from the environment. By allowing the signal to get transmitted through the wave guide and pass out of the waveguide antenna slot and straight to the environment, signal loss can be reduced. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Tong and Kim and Shi with Applicant Admitted Prior Art (Fig. 2) to disclose the features of:  wherein the wave guide antenna extends beyond an edge of the PCB, and wherein the second wave guide slot is disposed beyond the edge of the PCB. Such a design configuration would reduce signal loss and would lead to a more efficient system. 

Regarding claim 5, the combination of Tong and Kim and Shi and the Applicant Admitted Prior art (Fig. 4) disclose 
The vehicular radar sensing system of claim 4.  Tong further discloses, wherein the second wave guide slot guides transmitted radio signals in an outboard direction towards the environment exterior of the vehicle (Fig. 9 depicts the second end of the wave guide slot, element 70, where the signal is being guided through the integrated antenna structure (wave guide) in an out-board direction and towards the environment exterior to the vehicle). 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong (US 20150364830 A1) in view of Kim (US 20130181864 A1) as applied to claim 9 above, and further in view of Turn (US 20130321627 A1).

Regarding claim 10, the combination of Tong and Kim disclose
The vehicular radar sensing system of claim 9. However, the combination of Tong and Kim fail to disclose wherein the heatsink is attached to a housing of the radar sensor.
Turn discloses, 
wherein the heatsink is attached to a housing of the radar sensor (Paragraph 3, “Heat sink 14 may be removably or fixedly mounted to housing 12 by any number of means known in the art so long as heat is transferred from housing 12, through heat sink 14 and into the external environment.”).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Tong and Kim, which disclose the vehicular radar sensing system of claim 9, with Turn to incorporate the feature of: wherein the heatsink is attached to a housing of the radar sensor. Tong, Kim and Turn are all considered analogous arts as they disclose vehicle radar sensing systems.  Tong specifically discloses the invention of an integrated circuit package comprising of a wave guide antenna element and transmitter and receiver components which are disposed on the inward facing portion of the circuit board. Kim discloses the use of a radar apparatus comprising radar antenna elements and a signal processing circuit configured to process the transmitted and received signals. Turn discloses an invention for an intelligent driving system which collects images from the area ahead of a moving vehicle to analyze the data to avoid collisions. Turn also discloses that the intelligent driving system can be combined with a vehicle radar system. Turn specifically discloses the use of a heat sink wherein the heat sink is attached to the housing of the sensor. The heat sink is an important feature as it transfers heat away from other components in the apparatus. By attaching the heatsink to the housing, the heat sink is able to dissipate heat away from certain components and out the housing into the environment. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Tong and Kim with Turn to incorporate this feature. Such a feature would reduce damage to existing components in the apparatus and lead to a more efficient system. 

Regarding claim 11, the combination of Tong and Kim and Turn disclose
The combination of Tong and Kim fail to disclose, wherein the heatsink conducts heat away from the processor and into the housing. However, Turn discloses 
wherein the heatsink conducts heat away from the processor (Paragraph 0057, “FIG. 9 also depicts the arrangement of two commercial processor boards 229a and 229b, the heat sink septum 231 which is an integral part of the housing 230.”; as shown the heat sink is coupled to the processor to dissipate the heat away from the processor) and into the housing (Paragraph 0053, “The heat sink 160 can dissipate excess thermal energy to the atmosphere or be thermally coupled to a large assembly such as a housing 101 or a mounting assembly on a vehicle.”).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Tong and Kim with Turn to incorporate the feature of: wherein the heatsink conducts heat away from the processor and into the housing. Tong, Kim and Turn are all considered analogous arts as they disclose vehicle radar sensing systems. Tong specifically discloses the invention of an integrated circuit package comprising of a wave guide antenna element and transmitter and receiver components which are disposed on the inward facing portion of the circuit board. Kim discloses the use of a radar apparatus comprising radar antenna elements and a signal processing circuit configured to process the transmitted and received signals. Turn discloses an invention for an intelligent driving system which collects images from the area ahead of a moving vehicle to analyze the data to avoid collisions. Turn also discloses that the intelligent driving system can be combined with a vehicle radar system. Turn specifically discloses the use of a heat sink wherein the heat sink is attached to the housing of the sensor and conducts heat away from the processor and into the housing. The heat sink is an important feature as it transfers heat away from other components in the apparatus. By attaching the heatsink to the housing, the heat sink is able to dissipate heat away from certain components and out the housing into the environment. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Tong and Kim with Turn to incorporate this feature. Such a feature would reduce damage to existing components in the apparatus and lead to a more efficient system. 

Claims 12,13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong (US 20150364830 A1) in view of Shi (US 20200136225 A1) further in view of Kim (US 20130181864 A1).

Regarding claim 12, Tong discloses  
A vehicular radar sensing system, the vehicular radar sensing system comprising: 
a radar sensor (Paragraph 0043, FIG. 9 shows a cross-section of an example of a radio frequency device 200) disposed at a vehicle so as to sense exterior of the vehicle (Paragraph 0052, “The radar sensor 200 may detect a set of targets 2000 in a field of view of e.g. an automotive vehicle within a predetermined detection range.”; FIG. 11 depicts targets 2000 being detected by the radar sensor); 
wherein the radar sensor comprises at least one transmitter that transmits radio signals, and at least one receiver that receive radio signals (Paragraph 0061, “For example, as shown through the FIGS. 9 and 10, a single integrated circuits die 60, 61 may integrate a transmitter and a receiver.”; FIG. 9 also depicts the integrated antenna structure 42 coupled to the integrated circuit 60 for transmitting and/or receiving the RF signals), and wherein received radio signals received by the at least one receiver are transmitted radio signals that are reflected from an object present in the field of sensing of the radar sensor (FIG. 12 depicts radio signals transmitted out the RF waveguide 70 and the reflected off of targets and received back at the RF waveguide); 
wherein the radar sensor comprises at least one wave guide antenna (Paragraph 0043, “The PCB 90 comprises an RF waveguide 70 located at the package side 1 of the integrate circuit package 56”); 
wherein the wave guide antenna comprises at least one wave guide element and a first wave guide slot, a second wave guide slot (FIG. 10 depicts the radar sensor comprising two wave guide elements, each with a respective wave guide slots.), 
wherein the radar sensor comprises a printed circuit board (PCB) (Paragraph 0043, “The RF device 200 comprises an integrated circuit package 56 and a printed circuit board (PCB) 90 on which the integrated circuit package 56 is mounted via a plurality of solder balls 110.”) with an inboard side facing towards an interior cabin of the vehicle and an outboard side facing away from the vehicle toward the environment exterior of the vehicle, and wherein the at least one transmitter, the at least one receiver, (FIG. 9 depicts the PCB 90 having an inboard side onto which the IC 60 is mounted. As noted, the IC 60 includes the transmitter and receiver); 
wherein the at least one wave guide antenna is at least partially disposed at the inboard side of the PCB (FIG. 9 depicts the RF waveguide 70 disposed at the inboard side of the PCB 90)  (Paragraph 0025, “The RF coupling structure 10 comprises an electrically conductive material 30, a first electrically isolating layer 24, a second electrically isolating layer 28, and an integrated antenna structure 42 for transmitting and/or receiving a RF signal.”; FIG. 9 depicts the integrated antenna structure 42 coupled to the RF waveguide 70 and is used to guide the transmitted radio signals from the transmitter to the exterior environment and is used to receive the reflected radio signals from the exterior environment and guide the signals to the receiver).  
However, Tong fails to disclose, 
and an air wave guide established through the at least one wave guide element; 
Tong also fails to disclose, 
wherein the radar sensor comprises a processor operable to process radio signals transmitted by the at least one transmitter and received by the at least one receiver; 
Tong also fails to disclose 
that the processor is disposed at the inboard side of the PCB;
a heatsink thermally conductively connected with the processor at the inboard side of the PCB; 
Shi discloses, 
and an air wave guide established through the at least one wave guide element (Paragraph 0033, “The narrow air waveguides provided by the ridge-air-waveguide 24 in combination with a transition air wave guide provided or defined by the transition-feature 28 described herein result in a means to transmit and receive radar-signal with very little or no transmission losses, while being more economical to manufacture that prior radar assemblies.”). 
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Tong with Shi to incorporate the feature of, and an air wave guide established through the at least one wave guide element.  Tong and Shi are considered analogous arts as they both disclose a radar apparatus to transmit and receive RF signals and they also incorporate components such as a wave guide elements and PCB boards. Tong discloses the use of an integrated antenna structure which is part of the antenna wave guide and guides the incoming and outgoing signals; however, Tong does not disclose that the integrated antenna structure is an air wave guide. Shi discloses that the wave guide element includes narrow air waveguides. Shi also discloses the benefit of using air wave guides when it states in paragraph 0033, that it results “in a means to transmit and receive radar-signal with very little or no transmission losses, while being more economical to manufacture that prior radar assemblies.” Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Tong with Shi to incorporate this feature. The incorporation of such a feature would lead to a reduction in signal losses and would lead to a more efficient system. 
The combination of Tong and Shi fail to disclose, 
wherein the radar sensor comprises a processor operable to process radio signals transmitted by the at least one transmitter and received by the at least one receiver;
and that the processor is disposed at the inboard side of the PCB;

Kim discloses, 
wherein the radar sensor comprises a processor operable to process radio signals transmitted by the at least one transmitter and received by the at least one receiver (Paragraph 0047, “the signal processing circuit unit mounted on the bottom side of the printed circuit board 120.”; signal processing unit tantamount to processor operating to process radio signals); 
Kim further discloses, 
and the processor is disposed at the inboard side of the PCB (Paragraph 0036, “Referring to FIG. 1, the radar apparatus 100 according to the exemplary embodiment of the present invention includes a printed circuit board 120, on the top side of which a radar antenna unit and an RF circuit unit is mounted, and on the bottom side of which a base band circuit unit and a signal processing circuit unit is mounted, and a base plate 130 coupled to the printed circuit board 120.”; the bottom side of the PCB is the inboard side facing the interior of the car);
Kim further discloses, 
a heatsink (Paragraph 0070, “ In addition, the base plate 130 may also transfer heat generated within the radar apparatus 100, and shield noise.”; i.e., base plate is tantamount to heatsink) thermally conductively connected with the processor at the inboard side of the PCB (Paragraph 0036, “Referring to FIG. 1, the radar apparatus 100 according to the exemplary embodiment of the present invention includes a printed circuit board 120, on the top side of which a radar antenna unit and an RF circuit unit is mounted, and on the bottom side of which a base band circuit unit and a signal processing circuit unit is mounted, and a base plate 130 coupled to the printed circuit board 120.”; FIG. 3 depicts the signal processing unit connected to the base plate).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Tong and Shi with Kim to incorporate the features of, wherein the radar sensor comprises a processor operable to process radio signals transmitted by the at least one transmitter and received by the at least one receiver and the feature of wherein the processor is disposed at the inboard side of the PCB. Tong, Shi and Kim are all considered analogous arts as they all disclose a radar apparatus to transmit and receive RF signals and they also incorporate components such as a wave guide elements and PCB boards.   Tong specifically discloses the invention of an integrated circuit package comprising of a wave guide antenna element and transmitter and receiver components which are disposed on the inward facing portion of the circuit board. However, Tong fails to disclose the use of a processor to process the transmitted and received signals. Kim discloses the use of a radar apparatus comprising radar antenna elements and a signal processing circuit configured to process the transmitted and received signals. Kim further discloses that the processor is disposed on the “bottom side of the PCB”. As can be seen in Fig. 3, the bottom side of the PCB is the side opposite from where the signals are being transmitted out of the vehicle. Therefore, this bottom side is facing the inward part of the vehicle. Although Tong does not disclose the use of a processor, Tong does disclose an integrated circuit unit disposed on the inward portion of the PCB. It would be obvious to someone skilled in the art to recognize the incorporation of a processor in the integrated circuit unit as possible and useful component to help perform signal processing of the transmitted and received signals. Nonetheless, Kim has already disclosed the use of a processor in a vehicle radar sensor apparatus and has disclosed the incorporation of the processor facing towards the inward side of the PCB board. Facing the processor towards the inward side of the PCB board would allow for the RF signals to not suffer signal loss and would also allow for a possible heat sink to be mounted and attached to the housing near the processor. 
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Tong and Shi with Kim to also incorporate the feature of, a heatsink thermally conductively connected with the processor at the inboard side of the PCB. Although Tong discloses, the incorporation of a heat sink at the inward portion of the PCB board, Tong fails to disclose that this heat sink is connected to a processor. Kim discloses, a heat sink disposed at the inward facing portion (bottom side) of the PCB and discloses that the heat sink (base plate) is connected to the processor. The heat sink is an important feature as it transfers heat away from the processor. Heat sinks are often incorporated into PCB designs to dissipate heat from the processor as not to damage components. 
Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Tong and Shi with Kim to incorporate the features described above. The incorporation of such features would lead to a more efficient system. 

Regarding claim 13, the combination of Tong and Shi and Kim disclose 
Tong further discloses, wherein the first wave guide slot is disposed at the inboard side of the PCB (FIG. 10 depicts wave guide slots disposed at the inboard side of the PCB) and (i) guides the transmitted radio signals from the transmitter to the air wave guide and (ii) guides the reflected radio signals from the air wave guide to the receiver (FIG. 10 depicts the integrated antenna structure, 43, coupled to the wave guide slot attached to element 60, transmitter/receiver.  The wave guide transmits the transmitted radio signals from the transmitter at element 60, through the wave guide and out the vehicle. Once the signals are reflected, the waveguide receives the signals and guides the reflected signals through the integrated antenna structure back to element 60, which includes the receiver to receive the signals), and wherein the second wave guide slot (FIG. 10 depicts multiple wave guides, with respective slots) (i) guides the 932258447.1transmitted radio signals from the air wave guide to the exterior environment and (ii) guides the reflected radio signals from the exterior environment to the air wave guide (FIG. 10 depicts the integrated antenna structure, 43, coupled to a second wave guide slot which guides the transmitted radio signals from the transmitter at element 60, through the wave guide and out the vehicle. Once the signals are reflected, the waveguide receives the signals and guides the reflected signals through the integrated antenna structure back to element 60, which includes the receiver to receive the signals).

Regarding claim 16, the combination of Tong and Shi and Kim disclose
The vehicular radar sensing system of claim 12. Tong further discloses, wherein the wave guide antenna comprises a plurality of wave guide elements (Fig. 10 depicts two wave guide antenna elements, 73 and 74), and wherein the wave guide elements are stacked to form the wave guide antenna(Paragraph 0026, “The first electrically isolating layer 24, the second electrically isolating layer 28 and the integrated antenna structure 42 form a stack 20”; Fig. 10 depicts the formation of this stack with the two wave guide antenna elements, 73 and 74).  

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong (US 20150364830 A1) in view of Shi (US 20200136225 A1) further in view of Kim (US 20130181864 A1) as applied to claim 12 above, and further in view of Applicant Admitted Prior Art (Fig. 2).

Regarding claim 14, the combination of Tong and Shi and Kim disclose 
The vehicular radar sensing system of claim 12, wherein the wave guide antenna is disposed at the inboard side of the PCB facing towards the interior cabin of the vehicle. However, the combination of Tong and Shi and Kim fail to disclose wherein the wave guide antenna extends beyond an edge of the PCB, and wherein the second wave guide slot is disposed beyond the edge of the PCB.  
Applicant Admitted Prior Art (Fig. 2) discloses, 
wherein the wave guide antenna extends beyond an edge of the PCB (Fig. 2 depicts the wave guide antenna, element 6, extending past the edge of the PCB, element 2), and wherein the second wave guide slot is disposed beyond the edge of the PCB (Fig. 2 depicts the air wave guide slot, 9, is disposed beyond the edge of the PCB).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Tong and Shi and Kim with the Applicant Admitted Prior Art (Fig. 2) to disclose the features of: wherein the wave guide antenna extends beyond an edge of the PCB, and wherein the second wave guide slot is disposed beyond the edge of the PCB.  Tong, Kim and Shi are all considered analogous arts as they all disclose a radar apparatus to transmit and receive RF signals and they also incorporate components such as a wave guide elements and PCB boards.  However, the combination of Tong and Kim and Shi fail to disclose wherein the wave guide antenna extends beyond an edge of the PCB, and wherein the second wave guide slot is disposed beyond the edge of the PCB. Tong specifically discloses the invention of an integrated circuit package comprising of a wave guide antenna element and transmitter and receiver components which are disposed on the inward facing portion of the circuit board. Kim discloses the use of a radar apparatus comprising radar antenna elements and a signal processing circuit configured to process the transmitted and received signals. Shi discloses that the wave guide element includes narrow air waveguides. Shi also discloses the benefit of using air wave guides when it states in paragraph 0033, that it results “in a means to transmit and receive radar-signal with very little or no transmission losses, while being more economical to manufacture that prior radar assemblies.” The Applicant Admitted Prior Art (Fig. 2) discloses wave guide antenna elements that extend past the edge of the PCB board and wherein the second wave guide slot is disposed beyond the edge of the PCB. By extending the wave guide antenna elements past the edge of the PCB board, one end of the waveguide antenna element can face the outward going direction where the signal does not need to pass through the PCB board to get transmitted/received to/from the environment. By allowing the signal to get transmitted through the wave guide and pass out of the waveguide antenna slot and straight to the environment, signal loss can be reduced. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Tong and Shi and Kim with Applicant Admitted Prior Art (Fig. 2) to disclose the features of:  wherein the wave guide antenna extends beyond an edge of the PCB, and wherein the second wave guide slot is disposed beyond the edge of the PCB. Such a design configuration would reduce signal loss and would lead to a more efficient system. 

Regarding claim 15, the combination of Tong and Shi and Kim and the Applicant Admitted Prior art (Fig. 4) disclose 
The vehicular radar sensing system of claim 14. Tong further discloses, wherein the second wave guide slot guides transmitted radio signals in an outboard direction towards the environment exterior of the vehicle (Fig. 9 depicts the second end of the wave guide slot, element 70, where the signal is being guided through the integrated antenna structure (wave guide) in an out-board direction and towards the environment exterior to the vehicle). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong (US 20150364830 A1) in view of Kim (US 20130181864 A1).

Regarding claim 18, Tong discloses
A vehicular radar sensing system, the vehicular radar sensing system comprising: 
(Paragraph 0043, FIG. 9 shows a cross-section of an example of a radio frequency device 200) disposed at a vehicle so as to sense exterior of the vehicle (Paragraph 0052, “The radar sensor 200 may detect a set of targets 2000 in a field of view of e.g. an automotive vehicle within a predetermined detection range.”; FIG. 11 depicts targets 2000 being detected by the radar sensor); 
wherein the radar sensor comprises at least one transmitter that transmits radio signals, and at least one receiver that receive radio signals (Paragraph 0061, “For example, as shown through the FIGS. 9 and 10, a single integrated circuits die 60, 61 may integrate a transmitter and a receiver.”; FIG. 9 also depicts the integrated antenna structure 42 coupled to the integrated circuit 60 for transmitting and/or receiving the RF signals), and wherein received radio signals received by the at least one receiver are transmitted radio signals that are reflected from an object present in the field of sensing of the radar sensor (FIG. 12 depicts radio signals transmitted out the RF waveguide 70 and the reflected off of targets and received back at the RF waveguide); 
wherein the radar sensor comprises at least one wave guide antenna (Paragraph 0043, “The PCB 90 comprises an RF waveguide 70 located at the package side 1 of the integrate circuit package 56”); 
wherein the at least one wave guide antenna comprises at least two wave guide antennas (FIG. 9 depicts the integrated antenna structure, 42, with antennas on each side), and wherein one of the at least two wave guide antennas guides transmission 10 32258447.1from the at least one transmitter to the exterior environment and another one of the at least two wave guides radio signals from the exterior environment to the at least one receiver (Paragraph 0025, “The RF coupling structure 10 comprises an electrically conductive material 30, a first electrically isolating layer 24, a second electrically isolating layer 28, and an integrated antenna structure 42 for transmitting and/or receiving a RF signal.”; FIG. 9 depicts the integrated antenna structure 42 coupled to the RF waveguide 70 and is used to guide the transmitted radio signals from the transmitter to the exterior environment and is used to receive the reflected radio signals from the exterior environment and guide the signals to the receiver. The integrated antennas structure shows at least two antennas being used to transmit and receive the signals). 
wherein the radar sensor comprises a printed circuit board (PCB) (Paragraph 0043, “The RF device 200 comprises an integrated circuit package 56 and a printed circuit board (PCB) 90 on which the integrated circuit package 56 is mounted via a plurality of solder balls 110.”) with an inboard side facing towards an interior cabin of the vehicle and an outboard side facing away from the vehicle toward the environment exterior of the vehicle, and wherein the at least one transmitter, the at least one receiver are disposed at the inboard side of the PCB (FIG. 9 depicts the PCB 90 having an inboard side onto which the IC 60 is mounted. As noted, the IC 60 includes the transmitter and receiver); 
wherein the at least one wave guide antenna is at least partially disposed at the inboard side of the PCB (FIG. 9 depicts the RF waveguide 70 disposed at the inboard side of the PCB 90) and (i) guides the transmitted radio signals from the transmitter to the exterior environment and (ii) guides reflected radio signals from the exterior environment to the receiver (Paragraph 0025, “The RF coupling structure 10 comprises an electrically conductive material 30, a first electrically isolating layer 24, a second electrically isolating layer 28, and an integrated antenna structure 42 for transmitting and/or receiving a RF signal.”; FIG. 9 depicts the integrated antenna structure 42 coupled to the RF waveguide 70 and is used to guide the transmitted radio signals from the transmitter to the exterior environment and is used to receive the reflected radio signals from the exterior environment and guide the signals to the receiver).  
However, Tong fails to disclose
wherein the radar sensor comprises a processor operable to process radio signals transmitted by the at least one transmitter and received by the at least one receiver; 
Tong also fails to disclose, 
the processor is disposed at the inboard side of the PCB;
a heatsink thermally conductively connected with the processor at the inboard side of the PCB; 
Kim discloses, 
wherein the radar sensor comprises a processor operable to process radio signals transmitted by the at least one transmitter and received by the at least one receiver (Paragraph 0047, “the signal processing circuit unit mounted on the bottom side of the printed circuit board 120.”; signal processing unit tantamount to processor operating to process radio signals); 
Kim further discloses, 
the processor is disposed at the inboard side of the PCB (Paragraph 0036, “Referring to FIG. 1, the radar apparatus 100 according to the exemplary embodiment of the present invention includes a printed circuit board 120, on the top side of which a radar antenna unit and an RF circuit unit is mounted, and on the bottom side of which a base band circuit unit and a signal processing circuit unit is mounted, and a base plate 130 coupled to the printed circuit board 120.”; the bottom side of the PCB is the inboard side facing the interior of the car);
Kim further discloses, 
a heatsink (Paragraph 0070, “ In addition, the base plate 130 may also transfer heat generated within the radar apparatus 100, and shield noise.”; i.e., base plate is tantamount to heatsink) thermally conductively connected with the processor at the inboard side of the PCB (Paragraph 0036, “Referring to FIG. 1, the radar apparatus 100 according to the exemplary embodiment of the present invention includes a printed circuit board 120, on the top side of which a radar antenna unit and an RF circuit unit is mounted, and on the bottom side of which a base band circuit unit and a signal processing circuit unit is mounted, and a base plate 130 coupled to the printed circuit board 120.”; FIG. 3 depicts the signal processing unit connected to the base plate).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Tong with Kim to incorporate the feature of, wherein the radar sensor comprises a processor operable to process radio signals transmitted by the at least one transmitter and received by the at least one receiver and the feature of wherein the processor is disposed at the inboard side of the PCB and the feature of a heat sink that is thermally conductively connected with the processor at the inboard side of the PCB. Both Tong and Kim are considered analogous arts as they both disclose vehicle sensor devices utilizing radar technology. Tong specifically discloses the invention of an integrated circuit package comprising of a wave guide antenna element and transmitter and receiver components which are disposed on the inward facing portion of the circuit board. However, Tong fails to disclose the use of a processor to process the transmitted and received signals. Kim discloses the use of a radar apparatus comprising radar antenna elements and a signal processing circuit configured to process the transmitted and received signals. Kim further discloses that the processor is disposed on the “bottom side of the PCB”. As can be seen in Fig. 3, the bottom side of the PCB is the side opposite from where the signals are being transmitted out of the vehicle. Therefore, this bottom side is facing the inward part of the vehicle. 
Although Tong does not disclose the use of a processor, Tong does disclose an integrated circuit unit disposed on the inward portion of the PCB. It would be obvious to someone skilled in the art to recognize the incorporation of a processor in the integrated circuit unit as possible and useful component to help perform signal processing of the transmitted and received signals. Nonetheless, Kim has already disclosed the use of a processor in a vehicle radar sensor apparatus and has disclosed the incorporation of the processor facing towards the inward side of the PCB board. Facing the processor towards the inward side of the PCB board would allow for the RF signals to not suffer signal loss and would also allow for a possible heat sink to be mounted and attached to the housing near the processor. 
It would also be obvious to modify Tong with Kim to incorporate the feature of, heat sink that is thermally conductively connected with the processor at the inboard side of the PCB. Although Tong discloses, the incorporation of a heat sink at the inward portion of the PCB board, Tong fails to disclose that this heat sink is connected to a processor. Kim discloses, a heat sink disposed at the inward facing portion (bottom side) of the PCB and discloses that the heat sink (base plate) is connected to the processor. The heat sink is an important feature as it transfers heat away from the processor. Heat sinks are often incorporated into PCB designs to dissipate heat from the processor as not to damage components.
Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Tong with Kim to incorporate the features described above. The incorporation of such features would lead to a more efficient system. 

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong (US 20150364830 A1) in view of Kim (US 20130181864 A1) as applied to claim 18 above, and further in view of Turn (US 20130321627 A1).

Regarding claim 19, the combination of Tong and Kim disclose 
The vehicular radar sensing system of claim 18. However, the combination of Tong and Kim fail to disclose wherein the heatsink is attached to a housing of the radar sensor.  
Turn discloses, 
wherein the heatsink is attached to a housing of the radar sensor (Paragraph 3, “Heat sink 14 may be removably or fixedly mounted to housing 12 by any number of means known in the art so long as heat is transferred from housing 12, through heat sink 14 and into the external environment.”).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Tong and Kim, which disclose the vehicular radar sensing system of claim 9, with Turn to incorporate the feature of: wherein the heatsink is attached to a housing of the radar sensor. Tong, Kim and Turn are all considered analogous arts as they disclose vehicle radar sensing systems.  Tong specifically discloses the invention of an integrated circuit package comprising of a wave guide antenna element and transmitter and receiver components which are disposed on the inward facing portion of the circuit board. Kim discloses the use of a radar apparatus comprising radar antenna elements and a signal processing circuit configured to process the transmitted and received signals. Turn discloses an invention for an intelligent driving system which collects images from the area ahead of a moving vehicle to analyze the data to avoid collisions. Turn also discloses that the intelligent driving system can be combined with a vehicle radar system. Turn specifically discloses the use of a heat sink wherein the heat sink is attached to the housing of the sensor. The heat sink is an important feature as it transfers heat away from other components in the apparatus. By attaching the heatsink to the housing, the heat sink is able to dissipate heat away from certain components and out the housing into the environment. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Tong and Kim with Turn to incorporate this feature. Such a feature would reduce damage to existing components in the apparatus and lead to a more efficient system. 
Regarding claim 20, the combination of Tong and Kim and Turn disclose 
The vehicular radar sensing system of claim 19. The combination of Tong and Kim fail to disclose, wherein the heatsink conducts heat away from the processor and into the housing.
However, Turn discloses 
wherein the heatsink conducts heat away from the processor (Paragraph 0057, “FIG. 9 also depicts the arrangement of two commercial processor boards 229a and 229b, the heat sink septum 231 which is an integral part of the housing 230.”; as shown the heat sink is coupled to the processor to dissipate the heat away from the processor) and into the housing (Paragraph 0053, “The heat sink 160 can dissipate excess thermal energy to the atmosphere or be thermally coupled to a large assembly such as a housing 101 or a mounting assembly on a vehicle.”).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Tong and Kim with Turn to incorporate the feature of: wherein the heatsink conducts heat away from the processor and into the housing. Tong, Kim and Turn are all considered analogous arts as they disclose vehicle radar sensing systems. Tong specifically discloses the invention of an integrated circuit package comprising of a wave guide antenna element and transmitter and receiver components which are disposed on the inward facing portion of the circuit board. Kim discloses the use of a radar apparatus comprising radar antenna elements and a signal processing circuit configured to process the transmitted and received signals. Turn discloses an invention for an intelligent driving system which collects images from the area ahead of a moving vehicle to analyze the data to avoid collisions. Turn also discloses that the intelligent driving system can be combined with a vehicle radar system. Turn specifically discloses the use of a heat sink wherein the heat sink is attached to the housing of the sensor and conducts heat away from the processor and into the housing. The heat sink is an important feature as it transfers heat away from other components in the apparatus. By attaching the heatsink to the housing, the heat sink is able to dissipate heat away from certain components and out the housing into the environment. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Tong and Kim with Turn to incorporate this feature. Such a feature would reduce damage to existing components in the apparatus and lead to a more efficient system. 

Allowable Subject Matter
Claims 7 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 7, the combination of Tong and Kim and Shi disclose
The vehicular radar sensing system of claim 6. However, the combination of Tong and Kim and Shi fail to disclose, wherein the wave guide elements are stacked at the inboard side of the PCB facing towards the interior cabin of the vehicle and at the outboard side of the PCB facing towards the environment exterior of the vehicle, and wherein the second wave guide slot is located outboard of the PCB facing towards the environment exterior of the vehicle. The prior arts made of record also fail to disclose, wherein the wave guide elements are stacked at the inboard side of the PCB facing towards the interior cabin of the vehicle and at the outboard side of the PCB facing towards the environment exterior of the vehicle, and wherein the second wave guide slot is located outboard of the PCB facing towards the environment exterior of the vehicle.

Regarding claim 17, the combination of Tong and Shi and Kim disclose
However, the combination of Tong and Shi and Kim fail to disclose, wherein the wave guide elements are stacked at the inboard side of the PCB facing towards the interior cabin of the vehicle and at the outboard side of the PCB facing towards the environment exterior of the vehicle, and wherein the second wave guide slot is located outboard of the PCB facing towards the environment exterior of the vehicle.  The prior arts made of record also fail to disclose, wherein the wave guide elements are stacked at the inboard side of the PCB facing towards the interior cabin of the vehicle and at the outboard side of the PCB facing towards the environment exterior of the vehicle, and wherein the second wave guide slot is located outboard of the PCB facing towards the environment exterior of the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andry (US 7990711 B1) is considered analogous art as it discloses an electronic
apparatus of a plurality of heat dissipating electronic chips that are stacked vertically. Andry depicts in Fig. 6 an apparatus design where a wave guide, element 691, can be seen extending past the edge of a stack of chips, element 308.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/Examiner, Art Unit 3648    
                                                                                                                                                                                                    /VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648